.   .

                                                         802




OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
                                                                                               803




         ~rusteen of any city or town or lr&fpcndcnt or oomon
         aahoal tllstrlot aball sdmlt to tl?abaaa~l~~a~~~~~~~~~_p~~~l~~~
         sohoole~mnyperscanover slx and not otcr tuenty-one years
         5liEvUle bt@nnlng 0r the fohotiatlorear, li ouch~person
         or his parent or legal &u8rdIanresides within sela city,
         town or 6latrIot." (Under6ooring
                                        ours)


             *The tru8teeaot sohcolashall him the power to admit
         puplla or?r and under aoholastloa@, sit&or in or out or
         the dlstrlot, on auoh term6 86 they my deem prapcr and
         just providing that 1n admitting pup116 over and under the
         roho L atlo ago, the oohool; shall aot bs aver orowdsd to the
         negl6et    w     entw     0r pupil6   witha     the  00h0la6ti0        ~0.
         +iby   my    aurrpend    rr0a  the prirlleps       or 8f3h0018    tw      pupil
         round    yilty 0r      InoorrlgIb~oOowlQet, but suoh auapcnelon
         ahall.        not extendbeyondthe currant term of the aoho01.~
         (Underaoorftq ours)

          The Sqprepcl
                     Oourt in tbo .aae of Lore vs. Gltr or Dal.hs
(2051) 40 6. E. Wd) Eo, baa bftr0r+3 it fer aozmtmotlon the ?oregolag
statute.  Zt wee them held $haL ch%lddzan betweenelf&teenand twenty-
one, ~hll0 entitledto.thaben*tItof the public mhocl6, wore XAOLOt
publio rraa aahoolatudent66Faoethe statutedo88 not provide that
they ahall bc urtltledto the benarlt of the publio aabool rund for
that year. The opinion polnt8cut that aaohclnatIo population*
me-6 +%hoaerho under the aktutea    af the State had the rJgbt to
attendthe pub110 aohoolsnod wooire the bemilts of the publIo in.
60h00iitma.-
                  Ii    km018    s!QoE   O&ir   p~Qi&d   that   0bii&0Q     Or     &OhOhStiO
ege ahadd be~edalttetl to the bkmrlt or the public sohoolis       it might
be argued that having oomplstada preaorlbedoourse.otstudyauf-
riolent to tmoufe a oartlfieata or graduatIoa.or diploma the ehIl4
bad rooelrud all or the bsnefita~ol th6 public saho01, Hwmor, with
referanoa to aoholastlos It In protided that ohlldren of aeholaat1a
age shall not only be sntltlad tc the benarltaor tha publie seh?ola
but aball be sntltled to tba .benoflta of the public sohool fund
                 The saholdtfd  QOSWhl6 f&J sot bused upOn a$j-bi~Os
               in sohool but Is based npan the etatutow ~$8 lfdt       @ad
refildenoe withlo the dla'trlot.Artlela 2904 does not furport to
authorizethe trustees to a&it end rejeat pupila arLtb a the oaholaa-
tio a(;8 raeldlnp:in ',h,?
                         dfotrlot upom auah tex%m a-ttradtl8ia        doam
proper and Just. 'ibis crkild belw of aoholaastia a&% and r~8~61~ in
IiCIl. L. A. r.oOd6, i‘age 3



l&2 CiSiriCL,   tire SOi  district would rsostve rr0:. the stat* the
echo per capita a~portlonment vshetiierthe ohlld attended sahool or
cct nnd we hro unable to perceive how mch oh116 could reoe5va the
benatlt of the public school tund Vor that year" unlsea he shoitld
be ellowed to enroll ant! attend eohool. in this oonneotlon we aleo
0611 sttentlon to Article ZQOl, Iistlssd CirSl &tatutes, lee&, whloh.
read6 88 r02i0we:

          %rsry cblld in .thIe :itate of eaboleetfc age 6tal.l
     be cnnitted to at&and tt+e pub110 tree sohooA6 of the
     e         or iRdepbudent dllctriot In vrhlch It rbaldea at
     t&o tim it applies for ad&salon, notnIthstandlng ttist
     It ray have bben enumretad eleewhera, or ex3y hati et&end-
     64 cohool elaswhere part 0: the Jeer." (Unbsraoorlag    ours)

          The Department or Muoatlon has apparently   rec6gaired that
a acholastla olap attend eohool altar gmduatlon  IQ It8 bulletin on
.%snParas aob Aotivitlea, 60. 997, Volrtw XV, Rc. 4; dated September
                   wherein it is stated!
1, 1830, page i3QIo,


          wltourpeer high sohool5  should require not more than
     slxtwm aoa$b!lo. uulto .ror graduation, and two yaar high
     aohools not rausr t&an eight nor more than ten. A tdt 0r
     work representa a subject pursued for e period of not fewar
     than 86 uiidu, fire reoltatlonn per weak. EIgh aohoola
     may give loaal oredit Tar axtre ourrioula eotltrItIa@.
     The88 do not ratlety Oollsgo entrtfnde ruguirelssnt6c _xS.~.
     OOSC crnypupil who la allowad to graduate au e non-oomge
     entranoo basis dsoides later to eater oolle.ge. auo&! pupil
     ehould meet roqalremente by additional work ln high       bOOl
     before being aerti~fied to eooll.eassntranoe.W i?ee Su,$steb
     Eurricula, pge 48. (Vbderscorin~ aura)

          la a diatinotion to be dram between students who are or
beocbe i!nanafally able to attend oollage end thoee who oannot ettond
aollege 50 that the former ~eay oontinue to r,eaolve tbe benelita of
the public GOtOO& fmd axid the letter may ROW

          Since the child here under oon~idsratlon Is lase then
sixteen years of' age we also call attention to the Eollowing etetutea:

          *Art5ola E892. LVttiy QhLld in the Gt0lia W60 IS aeven
     yeere nnd not more then sixteen pears of age aball be ~PQ-
     qulred to a‘Ytcnd the gublla sohools 1~x1
                                             the district of Its
     reaidenca, or In som other distrlot t6.whfoh   It my  be
     trensrerred as provided by law, for a pdriod of not leeee
       thM   CmI~ hn~r4a arird
                             tw:,ty aeyE* ‘i-hi,
                                               parioa or OOQ
       pd.aory school attwdancr   c t each ~ahoalnhell begin at
       the cpehin~ ol the school tera. unless otherwise auth-
       mixed by tha airtrlot 8chool trueft446 end notloe &van
       by t!~s trueteas prier to the begInning of such 8ohool
       ten;; pr0vidtlathat   no ckild shall he rnpulredto attend
       ocbocl for c longer period t3sn the uarlmum tcm of the
       public aohool In the dletrlet v&en, auoh ~hI.l&reaidem.~

            *rrtio1e 9993.    The fcllowIug oleasasot   ohll4lruln
       are exempt frcrr.
                       the   requlremeente
                                        of thla lau:
           -1. Any ohfld In ettehdanos upon a private.or
       parochialschool *hIah ahall -1naluIleIn its oow8e a
       study of good altlxonship, an4 8hall sdco the Xmgllrh
       langwgo the baa16 oi lnetruatlcn In all aubjeots.

             *1. Any child rjbo8e lmdllyor 54ntal condltlon
       Ir.euoh aa to ran6er ettendanae lhaaolcebla, and rho
       holds doflnlfe  ocrtlfioate of a reputable phpsio$au
       tkptciryingthis 005aits0n  and wrerlw   the perfod ai
       abeon   .

            -3.  Ary ah116 uho ic blind, &t&f, dumb or reebh-
       miadod, for the ln6truot1oa of rhcm no ad4quEte pre-
       vlslon hea baan am&e by the maho dletriat.

             "4. Anye'hfldllrlne mcr4thentwoandone-half
       mile8 by direct and traveled roe4 tmla the nearsat
       pub110 aohool supported for ths ohlulran of the mm
       raw end oolor of suab ah116 aha with uo free tram-
       portatlonprovided.
            -5.  Any 6hIlb mre t&m twelve yea~ra,of age who ha6
       satisfactorily aonplntod the xork of the savsnth.grado
       of a standard elexwntary eohool of aeven gradsa, an@
       whose semiass are neecidsdin 6upport of a parent or other
       person standing In pareutel relation to the ohI3A, pay, of8
       preneutatlon of proper evI&ehaa to the oouaty superintendeat,
       be exe&ted from further attelrdaooe at sohool."

          Artlolwf 897 and EBB, Texss'Psual Code, lQ%B, aontain the
aame language ae the foregoIw, statutea end eppmpriate  provIsIona
and penalties are mde for the euforaeme~t thereef.
lion.    L..   A. ~oOCS, bee 5


          In tli .cie ooapulsory
                             eduaatlon   atatulacoartafasxoepti0n8
are specirleally lletea butno prorlaionIs feundexemptinga,ohil&
rithin the ad~N-ted aq.r.lidtc rho has aamplrtea enough aoura*a
to soaure a oertlfioateof &rstduatlon  from a high sohod.
                ksrrtla?~ that aahclawtio qdl~loationci   sight bats boon
baa'cud
     upon the numberof aouraeaoompleteddth a paadng~de                 or
upon.nme other fornula,' yet tbe i.@gldature did Rot .eee fit to 80
pXWld0.   !nmtead, It has provided that obildren ot oertdri a&m
sbaZ1 be entitled to tilebenefits of the publie mhoola an&shll&en
*ithin outaln age braaketsahalt in daitlon theretoba en%ltlod
to   the   bermfits   of the pub120 sohoolf'unefor that'war.
          It la our opinionthat thkbmmd OS tnutaei $r the Grne&
rl;tloitlgh.Sehool18 not authorizedto r8nue to aacept a #twbat
n&or the olraumatanaea pnfnatsd          In your latter of xvqtlest 80 2.0~
as leb         atubnt 1s witbln the sobblaatis a@.




        APPFlOVEDSEX 25, 1939;